Title: From George Washington to William Bronaugh, 18 January 1775
From: Washington, George
To: Bronaugh, William



Dr Sir,
Mount Vernon Jany 18th 1775.

The Draft on the other side, shews the Interest that four of us have in the Patent that was granted to you and others, for 7894 Acres of Land on the Great Kanhawa: But as Colo. Muse & I, had another Patent adjoining this, granted to us, and as it was more convenient to us both, to have our Lands in a body, than in detach’d pieces we agreed upon an Excha.—so that the 2000 acres I am to have of you, will be added to his own hundd & makes his Intt in the Patent of 7894 acres 2100. He having lately wrote to me to have a division of this Tract, I informd him that I knew of no method of doing this soon, or indeed better, than by Numbering 3 Tickets, & drawing for them—The person drawing No. 1 to have his quantity of Land (be it more or less) laid off at the upper end of the Tract, as by the supposd Line AB—the Person drawing No. 2 to have his next, as by the other supposed Line CD—and the third No. to take his quantity at the lower end. As I know of no difference in the quality of the Land; and if there was, each person havg an equal chance to get it, I could not think of any better method—Colo. Muse and the Doctr both agree to this, and if you consent, and will empower

Colo. Peyton, or some other at Williamsburg, to draw for you, I will desire the Doctr to do the same—by which means we can ascertain the part of the Tract where each Persons Lott is to be—divide it on the Plot, giving each man his due quantity, & have a partition ⟨Deed⟩ drawn ready for Execution—The Lines may be ru⟨n an⟩d Marked at any time thereafter—but for fear ⟨of⟩ death the partition Deed should not be delayed—I mention this method as the best expedient I can think of. if you approve of it, please to write me as soon as possible, that I may have time to send to Doctr Craik to request his appointment of some person in Williamsburg to act for him before I set of for that place which I expect will happen about the ⟨12th⟩ day of Next Month. I remain Dr Sir Yr Most Obedt Servt

Go: Washington

